 

Exhibit 10.12

 

OMNIBUS AMENDMENT

TO

STANDARD EXCLUSIVE LICENSE AGREEMENT WITH KNOW HOW

([***] VECTORS LICENSE A12044)

AND

STANDARD NON-EXCLUSIVE LICENSE AGREEMENT ([***] VECTORS LICENSE A10571)

AND

STANDARD EXCLUSIVE LICENSE AGREEMENT WITH KNOW-HOW (VECTOR TECHNOLOGY LICENSE
A13332)

 

 

This OMNIBUS AMENDMENT TO STANDARD EXCLUSIVE LICENSE AGREEMENT WITH KNOW HOW
([***] VECTORS LICENSE A12044) AND STANDARD NON-EXCLUSIVE LICENSE AGREEMENT
([***] VECTORS LICENSE A10571) AND STANDARD EXCLUSIVE LICENSE AGREEMENT WITH
KNOW-HOW (VECTOR TECHNOLOGY LICENSE A13332) (this “Amendment”) is made and
entered into this 30th day of June, 2015 (the “Amendment Effective Date”) by and
among University of Florida Research Foundation, Inc. (“UFRF”), a nonstock,
nonprofit Florida corporation, and Applied Genetic Technologies Corporation, a
Delaware corporation having a principal place of business at 11801 Research
Drive, Suite D, Alachua, Florida 32615 (the “Licensee”).  All capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Exclusive License (defined below), the Non-Exclusive License (defined below), or
the [***] License (defined below), as applicable.

 

RECITALS



WHEREAS, certain of the parties entered into (i) that certain Standard Exclusive
License Agreement With Know-How ([***] Vectors License A12044) between Licensee
and UFRF, dated November 5, 2012, as amended January 30, 2014 (the “Exclusive
License”), (ii) that certain Standard Non-Exclusive License Agreement ([***]
Vectors License A10571) between Licensee and UFRF, dated September 18, 2012 (the
“Non-Exclusive License”), and (iii) that certain Standard Exclusive License
Agreement with Know-How (Vector Technology Agreement A13332) between UFRF and
Licensee, dated April 2, 2014 (the “[***] License Agreement”), as amended by the
Mutual Consent to License Intellectual Property (A12146) among UFRF, Penn and
Licensee dated January 23, 2015, as amended on even date herewith (the “Mutual
Consent,” and together with the [***] License Agreement, the “[***] License”),
pursuant to which Licensee obtained a license to certain patents and know-how
owned by UFRF (clauses (i) – (iii) shall collectively be referred to herein as
the “License Agreements”);

 

WHEREAS, certain of the parties entered into (i) that certain Standard Exclusive
License Agreement With Sublicensing Terms (A3288) among Licensee, UFRF and Johns
Hopkins University, dated October 7, 2003, as amended November 2004, as further
amended December 3, 2004, as further amended February 5, 2009, as further
amended March 30, 2010, as further

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 1

 

--------------------------------------------------------------------------------

 

amended December 17, 2013 (the “Joint License”) and (ii) that certain [***]
Agreement among Licensee, the University of Florida Board of Trustees  and Johns
Hopkins University, dated March 13, 2014 (the “[***]”);  

 

WHEREAS, Licensee intends to sublicense its rights under the License Agreements
to Biogen MA Inc. under the Collaboration and License Agreement entered into on
or about on even date with this Amendment (the “Collaboration and License
Agreement”) and under the Manufacturing License and Technology Transfer
Agreement entered into on or about on even date with this Amendment (the
“Manufacturing License Agreement”)(the Collaboration and License Agreement and
Manufacturing License Agreement are collectively referred to as the “Biogen
Agreements”); and

 

WHEREAS, the parties wish to amend the License Agreements by modifying the
sublicensing provisions, among other things, of the License Agreements and,
where indicated herein, with respect and only with respect to such Biogen
Agreements as a sublicense under the License Agreements;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements and
covenants set forth in this Amendment, the parties hereby agree as follows:

 

1.

Amendment and Waiver of Exclusive License.

(a)As it applies to the Biogen Agreements, Section 2.2.1 of the Exclusive
License is hereby deleted in its entirety and replaced with the following:

“2.2.1 Licensee may grant a written Sublicense under each of the Biogen
Agreements, with the right to further sublicense Licensee’s rights hereunder, to
third parties.  Any agreement granting a Sublicense shall state that the
Sublicense is subject to the terms and conditions of this Agreement, and shall
provide  that, upon termination of this Agreement, each Sublicense will either,
at the option of the Sublicensee, terminate or convert  to a license directly
between the Sublicensee and UFRF on the same terms set forth in this Agreement,
provided that (i) such terms are no less favorable to UFRF than the terms of
this Agreement, (ii) such terms are the same terms as set forth in this
Agreement in so far as such terms apply to the scope of the sublicense granted
by Licensee to Sublicensee, and (iii) the Agreement was not terminated due to
such Sublicensee’s breach. This conversion is contingent upon acceptance by the
Sublicensee of the remaining provisions of this Agreement, as applicable.  Each
Sublicensee is an intended third party beneficiary of this Agreement for the
purpose of enforcing the foregoing provisions of this Section 2.2.1. Licensee
shall have the same responsibility for the activities of any Sublicensee or
Affiliate as if the activities were directly those of Licensee. Licensee shall
also include provisions in all sublicenses to provide that in the event that
Sublicensee brings a Patent Challenge against UFRF or assists another party in
bringing a Patent Challenge against UFRF (except as required under a court order
or subpoena) then Licensee may terminate the Sublicense within thirty (30)
days.”  

(b)As it applies to the Biogen Agreements, Section 2.2.2 of the Exclusive
License is hereby deleted in its entirety and replaced with the following:

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 2

 

--------------------------------------------------------------------------------

 

 

“2.2.2  In respect to Sublicenses granted by Licensee under 2.2.1 above,
Licensee shall pay to UFRF an amount equal to what Licensee would have been
required to pay to UFRF had Licensee sold the amount of Licensed Products or
Licensed Processes sold by such Sublicensee. In addition, if Licensee receives
any fees, minimum royalties, or other payments in consideration for any rights
granted under a Sublicense, and such payments are not based directly upon the
amount or value of Licensed Products or Licensed Processes sold by the
Sublicensee, then (i) in the event the Joint License is in effect, in addition
to any amounts due under the Joint License, Licensee shall pay UFRF (i) [***] of
such payments within thirty (30) days of receipt of any such fees from
Sublicensee or (ii) in the event the Joint License has expired or otherwise been
terminated, Licensee shall pay UFRF [***] of such payments, and if the [***]
License is included in such sublicense, an additional [***] of such payments,
within thirty (30) days of receipt of any such fees from Sublicensee; provided,
however, in any event, that Licensee shall not be obligated to make payment
under this Section with respect to (a) amounts paid to Licensee to reimburse
Licensee for patent costs paid by Licensee pursuant to Section 7; (b) equity
investments in Licensee by a sublicensee up to the amount of the fair market
value of the equity purchased on the date of the investment, as agreed between
the parties in the definitive documents governing such equity investment; and
(c) reimbursement received by Licensee and specifically designated in the
Sublicense as being paid for actual or future research and development costs for
research or development to be performed by Licensee (together with
subcontractors if applicable) for the development of a Licensed Product or
Licensed Process. Licensee shall not receive from Sublicensees anything of value
in lieu of cash payments in consideration for any Sublicense under this
Agreement without the express prior written permission of UFRF. If Licensee
includes the rights sublicensed with rights which have been licensed to Licensee
by UFRF under the Non-Exclusive License, the [***] License or the [***],
Licensee shall not be required to pay duplicate sublicense fees to UFRF. Under
such circumstances, the calculation for a sublicense fee as set forth in this
Section 2.2.2 shall be made only once provided however that Licensee shall pay
the greatest of the applicable sublicense rates.”

 

(c)As it applies to the Biogen Agreements, Section 2.2.3 of the Exclusive
License is hereby deleted in its entirety and replaced with the following:

“2.2.3 Licensee shall provide UFRF with a final copy of each sublicense
agreement and any agreement which transfers intellectual property rights granted
hereunder, within thirty (30) days after the execution of the sublicense
agreement, provided that Licensee may provide redacted copies of any such
sublicense agreement to the extent any such sublicense agreement contains
references to intellectual property unrelated to UFRF or other confidential
information not necessary for UFRF to ensure compliance with this Agreement, and
further agrees to forward to UFRF annually a copy of milestone or royalty
reports received by Licensee from its Sublicensees to the extent pertinent to
the payments under said sublicense agreements, which reports may be redacted to
the extent such reports contain financial information unrelated to the
calculation of payments due under Section 2.2.2.”

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 3

 

--------------------------------------------------------------------------------

 

(d)As it applies to the Biogen Agreements, Section 4.2 of the Exclusive License
is hereby deleted in its entirety and replaced with the following:

 

“4.2 Royalty

 

Royalty on Licensed Patents: Licensee agrees to pay to UFRF as earned royalties
a royalty calculated as a percentage of Net Sales. The royalty is deemed earned
as of the earlier of the date the Licensed Product and/or Licensed Process is
actually sold and paid for, the date an invoice is sent by Licensee or its
Sublicensee(s), or the date a Licensed Product and/or Licensed Process is
transferred to a third party for any promotional reasons. Licensee shall pay to
UFRF royalties as follows:

 

(i) [***] for Net Sales of Licensed Products.  For clarification, only one
royalty shall be due under this Agreement with respect to the same unit of
Licensed Product.

 

(ii) Intentionally omitted.

 

(iii)  Intentionally omitted.

 

(iv) Intentionally omitted.

 

(v)  Intentionally omitted.

 

(vi)  If a Licensed Product or Licensed Process is covered under the
Non-Exclusive License, the [***] License or the  [***], but excluding the Joint
License, and which license agreement calls for the payment of royalties or is
covered under the Non-Exclusive License, duplicate royalties for the sales of
such Licensed Products or Licensed Process shall not be owed to University, UFRF
or JHU by Licensee. Under such circumstances, the royalty calculation shall be
made only once, even though the sale of the Licensed Product or Licensed Process
may fall under more than one patent or other intellectual property right or more
than one license agreement and the highest royalty rate under this Agreement and
such other license agreements shall apply.

 

Royalties are payable for the longer of [***].  Royalties are payable based on
the highest applicable rate calculated per this section and such royalties based
on Licensed Patents and Know-How shall not be additive.  

 

Amounts owing to UFRF under Sections 4.3 shall be paid on a quarterly basis
after the amount of minimum royalties paid is exceeded, with such amounts due
and received by UFRF on or before the seventy-fifth (75th) day following the end
of the calendar quarter ending on March 31, June 30, September 30 or December 31
in which such amounts were earned.”

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 4

 

--------------------------------------------------------------------------------

 

(e)UFRF hereby confirms that as of the Amendment Effective Date, Licensee is in
compliance with the provisions of Section 3.1 of the Exclusive License and
hereby waives, as of the Amendment Effective Date, any right it may have with
respect to the failure to achieve any of the diligence requirements therein,
including the milestones set forth in Section 3.1.2 and Appendix D.

(f)The following language in Section 15.2 of the Exclusive License:

“With a copy to

Fred Hutchinson

Hutchinson Law Group

5410 Trinity Road

Suite 400

Raleigh, North Carolina 27607”

 

is hereby deleted in its entirety and replaced with the following:

“With a copy to

Hemmie Chang, Esq.

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02210-2600

Facsimile Number 617-832-7000”

 

(g)The following sentence in Section 18 of the Exclusive License:

“The parties agree to keep the terms of this Agreement confidential, provided
that each party may disclose this Agreement to their authorized agents and
investors who are bound by similar confidentiality provisions.”

is hereby deleted in its entirety and replaced with the following:

“The parties agree to keep the terms of this Agreement confidential, provided
that each party may disclose this Agreement to their authorized agents and
investors who are bound by similar confidentiality provisions or to the extent
such party determines in good faith is reasonably necessary to conform with
applicable laws, securities disclosure requirements or guidance, regulations,
court orders or regulatory guidelines.”

2.

Amendment and Waiver of Non-Exclusive License.

(a)As it applies to the Biogen Agreements, Section 2.3.1 of the Non-Exclusive
License is hereby deleted in its entirety and replaced with the following:

“Licensee may grant a written Sublicense under each of the Biogen Agreements,
with the right to further sublicense Licensee’s rights hereunder, to third
parties, provided only that such Sublicense also includes a sublicense to
Sublicensee to other intellectual property owned by or licensed to Licensee and
not covered by this Agreement. However, any

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 5

 

--------------------------------------------------------------------------------

 

agreement granting a Sublicense shall state that the Sublicense is subject to
the terms and conditions of this Agreement, and shall provide that, upon
termination of this Agreement, each Sublicense will either, at the option of the
Sublicensee, terminate or convert  to a license directly between the Sublicensee
and UFRF on the same terms set forth in this Agreement, provided that (i) such
terms are no less favorable to UFRF than the terms of this Agreement, (ii) such
terms are the same terms as set forth in this Agreement in so far as such terms
apply to the scope of the sublicense granted by Licensee to Sublicensee, and
(iii) the Agreement was not terminated due to such Sublicensee’s breach.  This
conversion is contingent upon acceptance by the Sublicensee of the remaining
provisions of this Agreement, as applicable. Each Sublicensee is an intended
third party beneficiary of this Agreement for the purpose of enforcing the
foregoing provisions of this Section 2.3.1. Licensee shall have the same
responsibility for the activities of any Sublicensee or Affiliate as if the
activities were directly those of Licensee.”

(b)As it applies to the Biogen Agreements, Section 2.3.2 of the Non-Exclusive
License is hereby deleted in its entirety and replaced with the following:

 

“2.3.2   In respect to Sublicenses granted by Licensee under Section 2.3.1
above, Licensee shall pay to UFRF an amount equal to what Licensee would have
been required to pay to UFRF had Licensee sold the amount of Licensed Products
or Licensed Processes sold by such Sublicensee. In addition, if Licensee
receives any fees, minimum royalties, or other payments in consideration for any
rights granted under a Sublicense, and such payments are not based directly upon
the amount or value of Licensed Products or Licensed Processes sold by the
Sublicensee, then (i) in the event the Joint License is in effect, in addition
to any amounts due under the Joint License, Licensee shall pay UFRF [***] of
such payments within thirty (30) days of receipt of any such fees from
Sublicensee or (ii) in the event the Joint License has expired or otherwise been
terminated, Licensee shall pay UFRF [***] of such payments, and if the [***]
License is included in such sublicense, an additional [***] of such payments,
within thirty (30) days of receipt of any such fees from Sublicensee; provided,
however, in any event, that Licensee shall not be obligated to make payment
under this Section with respect to (a) amounts paid to Licensee to reimburse
Licensee for patent costs paid by Licensee pursuant to Section 7; (b) equity
investments in Licensee by a sublicensee up to the amount of the fair market
value of the equity purchased on the date of the investment, as agreed between
the parties in the definitive documents governing such equity investment; and
(c) reimbursement received by Licensee and specifically designated in the
Sublicense as being paid for  Licensee's actual or future research and
development costs for research or development to be performed by Licensee
(together with subcontractors  if applicable) for the development of a Licensed
Product or Licensed Process; Licensee shall not receive from Sublicensees
anything of value in lieu of cash payments in consideration for any Sublicense
under this Agreement without the express prior written permission of UFRF.
Licensee shall provide UFRF with a final copy of each sublicense agreement and
any agreement which transfers intellectual property rights granted hereunder,
within thirty (30) days after the execution of the sublicense agreement,
provided that Licensee may provide redacted copies of any such sublicense
agreement to the extent any such sublicense agreement contains references to
intellectual property unrelated to UFRF or other confidential information not
necessary for UFRF to

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 6

 

--------------------------------------------------------------------------------

 

ensure compliance with this Agreement, and further agrees to forward to UFRF
annually a copy of milestone or royalty reports received by Licensee from its
Sublicensees to the extent pertinent to the payments under said sublicense
agreements, which reports may be redacted to the extent such reports contain
financial information unrelated to the calculation of payments due under this
Section 2.3.2. If Licensee includes the rights sublicensed with rights which
have been licensed to Licensee by University, UFRF or JHU under the Exclusive
License, the [***] License or the [***], Licensee shall not be required to pay
duplicate sublicense fees to University, UFRF or JHU.”

 

(c)As it applies to the Biogen Agreements, Section 4.2 of the Non-Exclusive
License is hereby deleted in its entirety and replaced with the following:

 

“4.2        Running Royalty.

 

4.2.1     In addition to the Section 4.1 license issue fee, Licensee agrees to
pay to UFRF earned royalties calculated as a percentage of Net Sales in
accordance with the terms and conditions of this Agreement.  The royalty is
deemed earned as of the earlier of the date the Licensed Product and/or Licensed
Process is actually sold and paid for, the date an invoice is sent by Licensee
or its Sublicensee(s), or the date a Licensed Product and/or Licensed Process is
transferred to a third party for any promotional reasons.  The royalty shall
remain fixed while this Agreement is in effect (a) at a rate of [***] of Net
Sales of Licensed Products, for each Licensed Product, on a country-by-country
basis, that is (i) covered in whole or part by an issued, unexpired claim or a
pending claim contained in the Licensed Patents, in the country in which such
Licensed Product is made, imported, exported, used or sold or (ii) is
manufactured using a process which is covered in whole or in part by an issued,
unexpired claim or a pending claim contained in the Licensed Patents, in the
country in which the Licensed Process is used or (b) at a rate of [***] for the
Net Sales of Licensed Processes, for each License Process, on a
country-by-country basis, that is covered in whole or in part by an issued,
unexpired claim or a pending claim contained in the Licensed Patents in the
country in which such Licensed Process is practiced.  For clarification, only
one royalty shall be due with respect to the same unit of Licensed Product.

 

4.2.2     Royalties are payable for the longer of [***].

 

4.2.3     Intentionally omitted.

 

4.2.4     If a Licensed Product or Licensed Process is covered under the
Exclusive License, the [***] License or the [***], but excluding the Joint
License, and which license agreement calls for the payment of royalties,
duplicate royalties for the sales of such Licensed Products or Licensed Process
shall not be owed to University, UFRF or JHU by Licensee. Under such
circumstances, the royalty calculation shall be made only once, even though the
sale of the Licensed Product or Licensed Process may fall under more than one
patent or other intellectual property right and more than one license agreement
and the highest royalty rate under this Agreement and such other license
agreements shall apply.”

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 7

 

--------------------------------------------------------------------------------

 

 

(d)As it applies to the Biogen Agreements, the first two sentences of Section
4.5.1 of the Non-Exclusive License is hereby deleted in its entirety and
replaced with the following:

“Amounts owing to UFRF under Sections 4.2 shall be paid on a quarterly basis
after the amount of minimum royalties paid is exceeded, with such amounts due
and received by UFRF on or before the seventy-fifth (75th) day following the end
of the calendar quarter ending on March 31, June 30, September 30 or December 31
in which such amounts were earned. The balance of any amounts owing to UFRF
pursuant to this Agreement, which remain unpaid more than seventy-five (75) days
after they are due to UFRF shall accrue interest until paid at the rate of the
lesser of one and one-half percent (1.5%) per month or the maximum amount
allowed under applicable law.”

(e)UFRF hereby confirms that as of the Amendment Effective Date, Licensee is in
compliance with the provisions of Section 3.1.1 of the Non-Exclusive License and
hereby waives, as of the Amendment Effective Date, any right it may have with
respect to the failure to achieve any of the diligence requirements therein,
including the diligence milestones set forth in Section 3.1.1 and Appendix D.

(f)The following language in Section 15.2 of the Non-Exclusive License:

“With a copy to

Fred Hutchinson

Hutchinson Law Group

5410 Trinity Road

Suite 400

Raleigh, North Carolina 27607”

 

is hereby deleted in its entirety and replaced with the following:

“With a copy to

Hemmie Chang, Esq.

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02210-2600

Facsimile Number 617-832-7000”

(g)The following sentence in Section 18 of the Non-Exclusive License:

“The parties agree to keep the terms of this Agreement confidential, provided
that each party may disclose this Agreement to their authorized agents and
investors who are bound by similar confidentiality provisions.”

is hereby deleted in its entirety and replaced with the following:

“The parties agree to keep the terms of this Agreement confidential, provided
that each party may disclose this Agreement to their authorized agents and
investors who are bound by similar confidentiality provisions or to the extent
such party determines in good

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 8

 

--------------------------------------------------------------------------------

 

faith is reasonably necessary to conform with applicable laws, securities
disclosure requirements or guidance, regulations, court orders or regulatory
guidelines.”

3.

Amendment of [***] License.

(a)As it applies to the Biogen Agreements, Section 2.2.1 of the [***] License is
hereby deleted in its entirety and replaced with the following:

“Licensee may grant a written Sublicense under each of the Biogen Agreements,
with the right to further sublicense Licensee’s rights hereunder, to third
parties, provided only that such Sublicense also includes a sublicense to
Sublicensee to other intellectual property owned by or licensed to Licensee and
not covered by this Agreement. However, any agreement granting a Sublicense
shall state that the Sublicense is subject to the terms and conditions of this
Agreement, and shall provide that, upon the termination of this Agreement, each
Sublicense will either, at the option of the Sublicensee, terminate or convert
to a license directly between the Sublicensee and UFRF on the same terms set
forth in this Agreement, provided that (i) such terms are no less favorable to
UFRF than the terms of this Agreement, (ii) such terms are the same terms as set
forth in this Agreement in so far as such terms apply to the scope of the
sublicense granted by Licensee to Sublicensee, and (iii) the Agreement was not
terminated due to such Sublicensee’s breach.  This conversion is contingent upon
acceptance by the Sublicensee of the remaining provisions of this Agreement, as
applicable. Each Sublicensee is an intended third party beneficiary of this
Agreement for the purpose of enforcing the foregoing provisions of this Section
2.2.1. Licensee shall have the same responsibility for the activities of any
Sublicensee or Affiliate as if the activities were directly those of Licensee.”

(b)As it applies to the Biogen Agreements, Section 2.2.2 of the [***] License is
hereby deleted in its entirety and replaced with the following:

“2.2.2  In respect to Sublicenses granted by Licensee under 2.2.1 above, for
each sale of a Licensed Product, Licensee shall pay to UFRF an amount equal to
what Licensee would have been required to pay to UFRF under Section 4.2 had
Licensee sold the amount of Licensed Products sold by such Sublicensee. In
addition, if Licensee receives any cash consideration, such as upfront fees or
milestone payments, under a Sublicense, and such payments are not based directly
upon the amount or value of Licensed Products sold by the Sublicensee, then (i)
in the event the Joint License is in effect, in addition to any amounts due
under the Joint License, Licensee shall pay UFRF [***] of such payments  (ii) in
the event the Joint License has expired or otherwise been terminated and if the
Exclusive License or the Non-Exclusive License is included in such sublicense,
Licensee shall pay UFRF [***] of such payments and an additional [***] of such
payments under  the Exclusive License and/or the Non-Exclusive License, and
(iii) in the event the Joint License has expired or otherwise been terminated
and if the neither the Exclusive License nor the Non-Exclusive License is
included in such sublicense, Licensee shall pay UFRF [***] of such payments, in
each case within thirty (30) days of receipt of any such fees from Sublicensee;
provided, however, in any event, that Licensee shall not be obligated to make
payment under this Section with respect to (a) amounts paid to Licensee to

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 9

 

--------------------------------------------------------------------------------

 

reimburse Licensee for patent costs paid by Licensee pursuant to Section 7; (b)
equity investments in Licensee by a sublicensee up to the amount of the fair
market value of the equity purchased on the date of the investment, as agreed
between the parties in the definitive documents governing such equity
investment; and (c) payments received by Licensee and specifically designated in
the Sublicense as being paid for actual or future research and development costs
for research and development to be performed by Licensee (together with
subcontractors if applicable) for the development of a Licensed Product.
Licensee shall not receive from Sublicensees anything of value in lieu of cash
payments in consideration for any Sublicense under this Agreement without the
express prior written permission of UFRF. If Licensee includes the rights
sublicensed with rights which have been licensed to Licensee by UFRF under the
Exclusive License, the Non-Exclusive License or the [***], Licensee shall not be
required to pay duplicate sublicense fees to UFRF. Under such circumstances, the
calculation for a sublicense fee as set forth in this Section 2.2.2 shall be
made only once provided however that Licensee shall pay the greatest of the
applicable sublicense rates.”

 

(c)As it applies to the Biogen Agreements, Section 2.2.5 of the [***] License is
hereby deleted in its entirety and replaced with the following:

“2.2.5 Licensee shall provide UFRF with a final copy of each sublicense
agreement and any agreement which transfers intellectual property rights granted
hereunder, within thirty (30) days after the execution of the sublicense
agreement, provided that Licensee may provide redacted copies of any such
sublicense agreement to the extent any such sublicense agreement contains
references to intellectual property unrelated to UFRF or other confidential
information not necessary for UFRF to ensure compliance with this Agreement, and
further agrees to forward to UFRF annually a copy of milestone or royalty
reports received by Licensee from its Sublicensees to the extent pertinent to
the payments under said sublicense agreements, which reports may be redacted to
the extent such reports contain financial information unrelated to the
calculation of payments due under Section 2.2.2.”

 

(d)

As it applies to the Biogen Agreements, Section 4.2(v) of the [***] License is
hereby deleted in its entirety and replaced with the following:

“(v) If a Licensed Product is covered under the Exclusive License, the
Non-Exclusive License or the [***], but excluding the Joint License and which
license agreement calls for the payment of royalties, duplicate royalties for
the sales of such Licensed Products shall not be owed to University, UFRF or JHU
by Licensee. Under such circumstances, the royalty calculation shall be made
only once, even though the sale of the Licensed Product may fall under more than
one patent or intellectual property right and more than one license agreement
and the highest royalty rate under this Agreement and such other license
agreements shall apply.”

(e)

As it applies to the Biogen Agreements, Section 4.2(vii) of the [***] License is
hereby deleted in its entirety and replaced with the following:

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 10

 

--------------------------------------------------------------------------------

 

“(vii) Amounts owing to UFRF under this Section 4.2 shall be paid on a quarterly
basis after the amount of minimum royalties paid is exceeded, with such amounts
due and received by UFRF on or before the seventy-fifth (75th) day following the
end of the calendar quarter ending on March 31, June 30, September 30 or
December 31 in which such amounts were earned.”

(f)

As it applies to the Biogen Agreements, Section 8 of the [***] License, in
addition to being subject to the terms of the Mutual Consent, shall be subject
to any rights granted to a Sublicensee with respect to Licensed Patents that
exclusively cover the composition, formulation or use of, or methods of
manufacture of, a product of a Sublicensee and any rights granted by Licensee to
a Sublicensee with respect to infringement by a third party developing,
manufacturing or commercializing [***] that is competitive to [***] that is
being developed, manufactured or commercialized by Company or a Sublicensee.

4.

Equity Grant.  Licensee agrees to issue to UFRF, promptly following the closing
of the equity investment to be made by Biogen in Licensee in connection with the
Collaboration and License Agreement, 40,000 shares of Licensee’s common stock,
par value $0.001 per share (the “Shares”).

(a)UFRF hereby represents and warrants to Licensee as follows:

(i)UFRF is an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities
Act”).  UFRF is an investor in securities of companies in the development stage
and acknowledges that UFRF is able to fend for itself, can bear the economic
risk of its investment, and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Shares.  

(ii)UFRF hereby confirms that the Shares will be acquired for investment for
UFRF’s own account, not as a nominee or agent, and not with a view to the resale
or distribution of any part thereof, and that UFRF has no present intention of
selling, granting any participation in, or otherwise distributing the
same.  UFRF further represents that UFRF does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares.  UFRF has not been formed for the specific purpose of acquiring the
Shares.  

(iii)UFRF understands that the Shares have not been, and will not be, registered
under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of UFRF’s
representations as expressed herein.  UFRF understands that the Shares are
“restricted securities” under applicable United States federal and state
securities laws and that, pursuant to these laws, UFRF must hold the Shares
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities or an exemption from such
registration and qualification requirements is available.  UFRF acknowledges
that Licensee has no obligation to register or qualify the Shares for
resale.  UFRF further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 11

 

--------------------------------------------------------------------------------

 

of sale, the holding period for the Shares, and on requirements relating to
Licensee which are outside of UFRF’s control, and which Licensee is under no
obligation and may not be able to satisfy.

(iv)UFRF understands that the Shares and any securities issued in respect of or
exchange for the Shares, may bear any one or more of the following legends:  (a)
any legend required by the securities laws of any state to the extent such laws
are applicable to the Shares represented by the certificate so legended; and (b)
the following legend:

“THE SECURITIES REPRESENTED BY THIS STATEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SUCH ACT OR PURSUANT
TO RULE 144 PROMULGATED UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE CORPORATION THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.”

(i)UFRF shall not assign any of its rights or delegate or otherwise transfer its
duties under this this Section 4 of this Amendment.

2.

References to the applicable royalties throughout the License Agreements and in
other license agreements between the parties shall be interpreted to be
consistent with the modifications set forth in this Amendment.

 

3.

All other terms and conditions of the License Agreements shall remain the same
and shall remain in full force and effect.

 

4.

The License Agreements, as amended by this Amendment, shall be construed in
accordance with the internal laws of the State of Florida, provided that,
Section 4 of this Amendment shall be construed in accordance with the internal
laws of the State of Delaware.

 

5.

The parties hereto are independent contractors and not joint venturers or
partners.

 

6.

The License Agreements, as amended by this Amendment, with effect on other
license agreements between the parties, constitute the full understanding
between the parties with reference to the subject matter hereof.  Neither party
shall claim any amendment, modification, or release from any provisions of
either of the License Agreements, as amended by this Amendment, by mutual
agreement, acknowledgment, or otherwise, unless such mutual agreement is in
writing, signed by the other party, and specifically states that it is an
amendment to the respective License Agreement, as amended by this Amendment.

 

7.

This Amendment may be executed in counterparts, each of which shall be deemed an
original but all of which shall constitute one and the same instrument.

[Signatures follow on next page]

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

Page 12

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the Amendment Effective Date.

 

UFRF

UNIVERSITY OF FLORIDA RESEARCH FOUNDATION, INC.

 

 

By:__/s/ David L. Day_____________________________________
                                                          

David L. Day

Director of Technology Licensing

 

 

 

LICENSEE

APPLIED GENETIC TECHNOLOGIES CORPORATION

 

 

By:__/s/ Susan B. Washer___________________________________

Susan B. Washer

President and CEO

 

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 